Citation Nr: 0328198	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  98-06 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from May 1943 
to October 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.  

When the case was previously before the Board, in June 2000, 
it was determined that the appellant had presented a well-
grounded claim.  The case was remanded to obtain private 
medical records, so a private physician could clarify a 
statement he made on the death certificate, and for an 
opinion from a VA physician.  It appears that all available 
private medical records have been obtained.  The RO asked the 
private doctor to clarify his statement on the death 
certificate.   He did not respond.  The appellant reports 
that the doctor refuses to clarify his statement.  It appears 
that the development of private medical information has been 
accomplished to the extent possible.  However, the VA medical 
opinion has not been obtained.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a remand by 
the Board confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand orders 
and that VA has a duty to ensure compliance with the terms of 
the remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  



REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
did away with the need for claims to be well-grounded.  It 
also redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

In Quartuccio v. Principi, 16 Vet. App. 183, 187, 188 (2002), 
the Court specifically held that 38 U.S.C.A. § 5103(a) as 
amended by the VCAA, and its implementing VA regulation in 38 
C.F.R. § 3.159(b) (2003), require VA to inform the claimant 
(1) of the information and evidence not of record that is 
necessary to substantiate the claim, (2) of the information 
and evidence that VA will seek to provide, and (3) of the 
information and evidence that the claimant is expected to 
provide.  

Our review of the claims file does not reveal compliance with 
VCAA as expounded by the Court in Quartuccio.  The February 
2003 Supplemental Statement of the Case (SSOC) contained the 
provisions of 38 C.F.R. § 3.159 which are the implementing 
regulations for VCAA.  However, nowhere do we find the RO 
telling the appellant what information and evidence is not of 
record that is necessary to substantiate the claim, what 
information and evidence VA will seek to provide, and what 
information and evidence the claimant is expected to provide.  

In this case, we need an opinion from a physician or other 
competent medical witness, which establishes that the 
service-connected disabilities caused or contributed to the 
veteran's death.  Currently, we have the death certificate 
which lists a large open abdominal wall wound secondary to 
failed hernia repair as a significant condition contributing 
to death.  This is evidence, however, it apparently refers to 
a ventral hernia for which service connection has not been 
established.  In a March 2003 letter, the appellant reported 
that Leo P. Blaize, M.D., who signed the death certificate, 
refused to explain a connection between the veteran's death 
and his service-connected disabilities.  The record also 
contains a July 1998 letter from David W. Wall, M.D., to the 
effect that the veteran died of lung cancer and there really 
was not much evidence that an infection from the hernia 
significantly weakened the veteran.  Under these 
circumstances, it is still desirable to obtain the opinion, 
which the Board requested in June 2000.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Federal Circuit made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Federal Circuit found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
letter is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  Therefore, since this case is 
being remanded for additional development or to cure a 
procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the guidance provided by 
the Court in Quartuccio and the recent 
decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs.

2.  The RO should forward the veteran's 
claims folder to a VA internist for 
opinions on the following questions: 
?	Is it at least as likely as not that 
the veteran's service-connected 
post-operative inguinal hernia with 
hydrocele contributed substantially 
or materially to the cause of the 
veteran's death; and 
?	Is it at least as likely as not that 
the service-connected post-operative 
inguinal hernia with hydrocele 
affected a vital organ, and, if so, 
were there resulting debilitating 
effects and general impairment of 
health to an extent that rendered 
the veteran materially less capable 
of resisting the effects of the 
fatal lung cancer? 
The rationale for the opinions should be 
set forth.

3.  Thereafter, the RO should readjudicate 
this claim in light of the evidence added 
to the record since the last SSOC.  If any 
benefit sought on appeal remains denied, 
the appellant and her representative 
should be provided a SSOC.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



